Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered on or about May 9, 1989, which after a jury trial found in favor of the plaintiff in the amount of $265,800, unanimously affirmed, without costs.
While the court should have instructed the jury to itemize each element of damages awarded in compliance with CPLR 4111 (f), defendant failed to preserve the issue for appellate review by failing to object at trial. The court properly instructed the jury that it could award damages for loss of enjoyment of life as a part of damages for pain and suffering. Contrary to defendant’s arguments, the damages awarded did not deviate materially from what would be fair and reasonable compensation within the meaning of CPLR 5501 (c). Concur—Murphy, P. J., Carro, Milonas and Ellerin, JJ.